           Case 1:20-cv-01855-KPF Document 16 Filed 06/19/20 Page 1 of 1




 BY ECF                                                                     June 18, 2020

 Honorable Katherine Polk Failla, U.S.D.J.
 United States District Court for the Southern District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

 Re:     Zlozower v. Gannett Satellite Information Network, LLC
         Docket No. 1:20-cv-1855-KPF

 Dear Judge Failla,                                               MEMO ENDORSED
         Pursuant to Your Honor’s Individual Rules of Civil Practice Rule 3.B. The parties
 respectfully request that the initial conference scheduled for June 25, 2020 be adjourned and for
 the Court to enter the proposed scheduling order.

 The Court’s consideration is much appreciated.


 /s/Richard Liebowitz
 Richard Liebowitz

 Counsel for Plaintiff


Application GRANTED. The initial pretrial conference currently scheduled
for June 25, 2020, is hereby ADJOURNED sine die. The parties are ORDERED
to appear for a pretrial conference on November 10, 2020, at 3:30 p.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New
York, New York. The Court will endorse the parties' proposed case
management plan under separate cover.

Dated:       June 18, 2020                            SO ORDERED.
             New York, New York



                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
